Exhibit 10.54

 

(Executive Version)

 

RESTRICTED STOCK AWARD AGREEMENT

[NAME]

 

THIS AGREEMENT (the “Agreement”) is made effective as of
                               (the “Grant Date”), between Rockwell
Medical, Inc., a Michigan corporation (the “Company”), and the individual whose
name is set forth on the signature page hereof, who is an employee of the
Company or a Subsidiary of the Company (the “Employee”).  Capitalized terms not
otherwise defined herein shall have the same meanings as in the Amended and
Restated 2007 Long Term Incentive Plan (the “Plan”).

 

WHEREAS, Employee is employed by the Company or one of its Subsidiaries and the
Company desires to grant the Employee shares of Common Stock, pursuant to the
terms and conditions of this Agreement (the “Restricted Stock Award”) and the
Plan (the terms of which are hereby incorporated by reference and made a part of
this Agreement); and

 

WHEREAS, the Committee has determined that it would be in the best interest of
the Company and its shareholders to grant the shares of Common Stock provided
for herein to the Employee as an incentive for increased efforts during his or
her employment, has approved the grant of the Restricted Stock Award on the
Grant Date and has advised the Company thereof and instructed the undersigned
officer to grant said Restricted Stock Award.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

1.                     Grant of the Restricted Stock.  Subject to the terms and
conditions of the Plan and the additional terms and conditions set forth in this
Agreement, the Company hereby grants to the Employee                  shares of
Common Stock (hereinafter called the “Restricted Stock”).  The Restricted Stock
shall vest and become nonforfeitable in accordance with Section 2 hereof.  In
the event of any conflict between the Plan and this Agreement, the terms of the
Plan shall control.

 

2.                     Vesting and Forfeiture.

 

(a)           So long as the Employee continues to be employed by the Company or
its Subsidiaries, the Restricted Stock shall become vested and non-forfeitable
upon the earliest to occur of (i)                      (the “Vesting Date”), or
(ii) subject to the Committee’s right to declare, pursuant to Section 9.2(c) of
the Plan, that the Restricted Stock shall not become immediately vested upon a
Change in Control in which the successor company assumes the Restricted Stock
Award, the occurrence of a Change in Control.

 

--------------------------------------------------------------------------------


 

(b)           If Employee terminates employment for any reason, Employee’s right
to shares of Common Stock subject to the Restricted Stock Award that are not yet
vested automatically shall terminate and be forfeited by Employee unless the
Committee, in the exercise of its authority under the Plan, modifies the Vesting
Date in connection with such termination.

 

3.                     Certificates.

 

(a)           (i) Certificates evidencing the Restricted Stock shall be issued
by the Company and shall be registered in the Employee’s name on the stock
transfer books of the Company promptly after the date hereof, but shall remain
in the physical custody of the Company or its designee at all times prior to the
vesting of such Restricted Stock pursuant to Section 2.  The Employee hereby
acknowledges and agrees that the Company shall retain custody of such
certificate or certificates until the restrictions imposed by Section 2 on the
Common Stock granted hereunder lapse.  As a condition to the receipt of this
Restricted Stock Award, the Employee shall deliver to the Company an Assignment
Separate From Certificate in the form attached as Exhibit A, duly endorsed in
blank, relating to the Restricted Stock.  No certificates shall be issued for
fractional shares.

 

(ii) As soon as practicable following the vesting of the Restricted Stock
pursuant to Section 2, certificates for the Restricted Stock which shall have
vested shall be delivered to the Employee or to the Employee’s legal guardian or
representative along with the stock powers relating thereto.

 

(iii) The certificates representing the vested Restricted Stock delivered to the
Employee as contemplated by this Section 3(a) shall bear the legend set forth in
Section 10.3(b) of the Plan and shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the Securities and Exchange
Commission or any stock exchange upon which such Common Stock is listed, any
applicable Federal or state laws and the Company’s Articles of Incorporation and
Bylaws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

(b)           Notwithstanding Section 3(a) of this Agreement, the shares subject
to the Restricted Stock Award may be issued by the Company in book entry form
and the shares deposited with the appropriate registered book-entry custodian. 
If so issued, a notation to the same restrictive effect as the legend required
by Section 10.3(b) of the Plan shall be placed on the transfer agent’s books in
connection with such shares. As soon as practicable following the vesting of the
Restricted Stock pursuant to Section 2, such notation shall be removed from such
book entry.

 

4.                     Rights as a Stockholder.  The Employee shall have no
rights as a stockholder of the Company until certificates are issued or a book
entry representing such shares has been made and such shares have been deposited
with the appropriate registered book entry custodian.  Once issued, the Employee
shall be the record owner of the Restricted Stock unless or until such
Restricted Stock is forfeited pursuant to Section 2 hereof or is otherwise sold,
and as record owner shall be entitled to all rights of a common stockholder of
the Company (including, without limitation, the right to vote and to receive
dividends and other distributions on the shares of Restricted Stock); provided,
however, that any dividends or distributions paid on Restricted

 

2

--------------------------------------------------------------------------------


 

Stock prior to the lapse of transfer restrictions shall be subject to the same
restrictions on transferability as the shares of Restricted Stock with respect
to which they were paid (and which restrictions shall lapse when the
restrictions on the related shares of Restricted Stock lapse).

 

5.                     Transferability.  The Restricted Stock may not, at any
time prior to becoming vested pursuant to Section 2, be transferred, sold,
assigned, pledged, hypothecated or otherwise alienated.

 

6.                     Employee’s Employment by the Company.   Nothing contained
in this Agreement or the Plan (i) obligates the Company or any Subsidiary to
employ the Employee in any capacity whatsoever or (ii) prohibits or restricts
the Company or any Subsidiary from terminating the employment, if any, of the
Employee at any time or for any reason whatsoever, with or without cause, and
the Employee hereby acknowledges and agrees that neither the Company nor any
other person or entity has made any representations or promises whatsoever to
the Employee concerning the Employee’s employment or continued employment by the
Company or any Subsidiary thereof.

 

7.                     Change in Capitalization.  In the event of a merger,
reorganization, consolidation, recapitalization, dividend or distribution
(whether in cash, shares or other property), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Common Stock or the value thereof, prior to the time the restrictions
imposed by Section 2 on the Restricted Stock granted hereunder lapse, such
adjustments and other substitutions shall be made to the Restricted Stock Awards
as the Committee deems equitable or appropriate.  Any stock, securities or other
property exchangeable for Restricted Stock pursuant to such transaction shall be
deposited with the Company and shall become subject to the restrictions and
conditions of this Agreement to the same extent as if it had been the original
property granted hereby, all pursuant to the Plan.

 

8.                     Withholding.  The Company shall have the right to
withhold from Employee’s compensation or to require Employee to remit sufficient
funds to satisfy applicable withholding for income and employment taxes upon the
vesting of Restricted Stock pursuant to Section 2. Subject to limitations in the
Plan, Employee may, in order to fulfill the withholding obligation, tender
previously-acquired shares of Common Stock that have been held at least six
months, provided that the shares have an aggregate Fair Market Value sufficient
to satisfy in whole or in part the applicable withholding taxes. The Company
shall be authorized to take such action as may be necessary, in the opinion of
the Company’s counsel (including, without limitation, withholding vested Common
Stock otherwise deliverable to the Employee and/or withholding amounts from any
compensation or other amount owing from the Company to the Employee), to satisfy
the obligations for payment of the minimum amount of any such taxes.

 

9.                     Limitation on Obligations.  The Company’s obligation with
respect to the Restricted Stock granted hereunder is limited solely to the
delivery to the Employee of shares of Common Stock on the date when such shares
are due to be delivered hereunder, and in no way shall the Company become
obligated to pay cash in respect of such obligation.  This Restricted Stock
Award shall not be secured by any specific assets of the Company or any of its
Subsidiaries, nor shall any assets of the Company or any of its subsidiaries be
designated as attributable or allocated to the satisfaction of the Company’s
obligations under this Agreement.

 

3

--------------------------------------------------------------------------------


 

In addition, the Company shall not be liable to the Employee for damages
relating to any delay in issuing the shares or share certificates, any loss of
the certificates, or any mistakes or errors in the issuance of the certificates
or in the shares or certificates themselves.

 

10.                  Securities Laws.  Upon the vesting of any Restricted Stock,
the Company may require the Employee to make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.  The granting of the Restricted Stock hereunder shall be subject to
all applicable laws, rules and regulations and to such approvals of any
governmental agencies as may be required.

 

11.                  Notices.  Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Employee shall be addressed to him
or her at the address stated in the Company’s employee records.  By a notice
given pursuant to this Section 11, either party may hereafter designate a
different address for notices to be given to the party.  Any notice that is
required to be given to the Employee shall, if the Employee is then deceased, be
given to the Employee’s personal representative if such representative has
previously informed the Company of his status and address by written notice
under this Section 11.  Any notice shall have been deemed duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service or when delivered
personally to the Secretary or Employee.

 

12.                  Governing Law.  The laws of the State of Michigan shall
govern the interpretation, validity and performance of the terms of this
Agreement regardless of the law that might be applied under principles of
conflicts of laws.

 

13.                  Amendment.  Subject to Sections 2 and 7 of this Agreement
and Section 10.6 of the Plan, this Agreement may be amended only by a writing
executed by the parties hereto if such amendment would adversely affect
Employee.  Any such amendment shall specifically state that it is amending this
Agreement.

 

14.                  Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[Signatures on next page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

[Name of Employee]

 

 

 

 

 

ROCKWELL MEDICAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                          hereby sells, assigns and transfers
unto                                       
                                    shares of the Common Stock of Rockwell
Medical, Inc. standing in the name of the undersigned on the books of said
Rockwell Medical, Inc. represented by Certificate No.                     
herewith and do hereby irrevocably constitute and appoint
                                   his or its duly-appointed agent and attorney
to transfer the said stock on the books of Rockwell Medical, Inc. with full
power of substitution in the premises.

 

Dated:                             ,      

 

 

 

 

 

[signature]

 

 

 

 

 

[print name

 

 

 

In presence of

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------